Citation Nr: 1519261	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-19 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to September 1995 and from September 2005 to July 2006.  He also had additional periods of active duty for training (ACDUTRA).  He was awarded a Combat Action Badge for his service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Diabetes mellitus was noted upon entrance into the Veteran's period of active duty service that commenced in September 2005; the Veteran was awarded a Combat Action Badge for this period of service.

2.  The Veteran developed symptomatic manifestations of his preexisting diabetes mellitus proximately following combat service.

3.  VA has not rebutted the presumption of aggravation of diabetes mellitus and the Veteran presently has the same disease.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II are met.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Consistent with the evidence of record, the Veteran contends that his diabetes mellitus, type II was aggravated by his second period of active duty service, from September 2005 to July 2006.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability.  See 38 C.F.R. § 3.306(b)(2). 

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Service treatment records show that diabetes mellitus was not diagnosed during the Veteran's first period of active duty service, which was from September 1989 to September 1995.

The Veteran's service records include a memorandum for a medical duty review board dated in September 1999.  This memorandum reveals that the Veteran had undergone a periodic physical examination in February 1999 during which he was found to have a new onset of diabetes.  Annual medical certificates, which were completed throughout periods of ACDUTRA service (i.e., from June 2000 to September 2001), show treatment of diabetes with Glipizide 5 milligrams (mg.).  The certificates also reflect that the Veteran was found to be 'fully fit for duty' on the periodic examinations.

The Veteran was activated for a second period of active duty beginning in September 2005.  On a September 12, 2005 pre-deployment examination, the Veteran was noted to have had diabetes for the past 8 years.  The clinical record indicated that he was using Glipizide 5 mg. and had "good sugars."  The examining clinician determined that he was able to handle a deployment. 

A letter dated September 9, 2005, written by the Veteran's treatment physician (Dr. Tackett) indicates that the Veteran's blood sugars were under good control and his hemoglobin A1C was 7.0 in February 2005.  Dr. Tackett indicated that the Veteran would have no obvious restrictions or limitation.

The Board finds that this evidence demonstrates that diabetes was noted upon entrance into the period of active duty from September 2005 to July 2006.  Therefore, the Veteran is not presumed to have entered this period of active duty service in sound condition and the claim is one of service aggravation.  See 38 U.S.C.A. §§ 1111, 1153 (2014); 38 C.F.R. §§ 3.304(b), 3.306.

The Board must next determine whether there was an increase in disability during such service, such that a presumption of aggravation is raised.

The Veteran was deactivated from active duty in July 2006.  His DD Form 214 shows that he served in Iraq from November 2005 to July 2006 and was awarded the Combat Action Badge for such service.  As indicated, the development of symptomatic manifestations of a preexisting disease during or proximately following action with the enemy will establish aggravation of a disability.

There are very few medical records for this period of active duty.  However, a post-deployment examination report dated in July 2006 show the Veteran reported he was in the same physical condition as he was prior to deployment.  There was no referral for further genitourinary evaluation during this post-deployment assessment.  

However, a post-service VA outpatient treatment in August 2006 shows the Veteran reported that his blood sugars had been elevated since returning home.  Following an examination that documented his elevated blood sugar levels, Glucophage 500 mg. was added to the Veteran's medication regimen.  Additional records reflect that Glipizide was subsequently increased to 10 mg.

Private treatment records of Dr. Tackett also reflect a change of medication and elevated blood sugars beginning in August 2006 and continuing through July 2013.  The Veteran's A1C was noted to be 10.0 ("high") in August 2006 and his medication list reflected use of Metformin (Glucophage) 1000 mg. b.i.d. (i.e., twice a day).  The records also show Dr. Tackett's contemporaneous clinical assessments of "diabetes mellitus, type II, uncontrolled."

In a letter dated in December 2011, Dr. Tackett indicated that the Veteran's blood sugars have been poorly controlled since returning home and despite multiple medications, remained elevated.  Dr. Tackett further noted that the Veteran had better diabetic control prior to his deployment to Iraq.  He indicated that stress can physiologically lead to elevated blood sugars and poorly-controlled diabetes, and in the absence of other new significant medical problems, it seems possible that stress from deployment could have aggravated the Veteran's diabetes.

Based on this evidence, the Board finds that the Veteran developed symptomatic manifestations of diabetes (e.g. use of diabetic oral medications for blood sugar control) proximately following action with the enemy.  Accordingly, a rebuttable presumption of aggravation of a preexisting diabetes mellitus disability has been established.  See 38 C.F.R. § 3.306(b)(2).

As a rebuttable presumption of aggravation has been established, VA has the burden to rebut by clear and convincing proof that there has been no increase in the severity of the preexisting condition, thereby establishing lack of a statutory requirement, or that any increase was the result of natural progression.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) ("The veteran has the opportunity to establish a rebuttable presumption of aggravation by providing the kind of evidence one engaged in combat . . . is most likely to have available, lay testimony or other informal evidence of symptomatic manifestations, whether temporary or otherwise, of incurrence or aggravation.  Once this showing has been made, the government has the burden to rebut by clear and convincing proof that there has been no increase in the severity of the preexisting condition, thereby establishing lack of a statutory requirement, or that any increase was the result of natural progression.").

In this case, VA has not rebutted the presumption of aggravation with clear and convincing proof.  

The record contains two pertinent VA medical opinions, both of which are insufficient to rebut the presumption of aggravation.  A VA opinion provided in December 2011 does not address aggravation at all.  It merely indicates that the current diabetes is related to the diabetes noted in service.  This opinion does confirm that the Veteran's present diabetes mellitus is the same disease as in service.

A second VA opinion, provided in May 2012, reflects the examiner's finding that there was no in-service aggravation.  However, for the reasons already discussed, an increase in disability has been established.  The examiner did not further address whether the symptomatic manifestations of diabetes proximately following action with the enemy (i.e., aggravation), was due to the natural progress of that disease.  


Given that the government has not met its burden to rebut the presumption of aggravation in this case by clear and convincing proof, service connection for pre-existing diabetes mellitus, type II is warranted based on service aggravation.  


ORDER

Service connection for diabetes mellitus, type II, based on service aggravation, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


